Name: Commission Implementing Regulation (EU) 2016/1066 of 17 June 2016 laying down implementing technical standards with regard to procedures, standard forms and templates for the provision of information for the purpose of resolution plans for credit institutions and investment firms pursuant to Directive 2014/59/EU of the European Parliament and of the Council (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: economic conditions;  information technology and data processing;  business organisation;  financial institutions and credit;  technology and technical regulations;  information and information processing
 Date Published: nan

 6.7.2016 EN Official Journal of the European Union L 181/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1066 of 17 June 2016 laying down implementing technical standards with regard to procedures, standard forms and templates for the provision of information for the purpose of resolution plans for credit institutions and investment firms pursuant to Directive 2014/59/EU of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Directive 2014/59/EU of the European Parliament and of the Council establishing a framework for the recovery and resolution of credit institutions and investment firms and amending Council Directive 82/891/EEC, and Directives 2001/24/EC, 2002/47/EC, 2004/25/EC, 2005/56/EC, 2007/36/EC, 2011/35/EU, 2012/30/EU and 2013/36/EU, and Regulations (EU) No 1093/2010 and (EU) No 648/2012, of the European Parliament and of the Council (1), and in particular Article 11(3) thereof, Whereas: (1) Resolution authorities have been conferred the task of drawing up resolution plans for credit institutions and investment firms (institutions) in accordance with the requirements and the procedure laid down in Directive 2014/59/EU and for that purpose they have been empowered to request the necessary information from institutions. With specific regard to group resolution plans, the Union parent institution is to submit the relevant information to the group-level resolution authority which must then transmit it to the authorities listed in the second subparagraph of Article 13(1) of Directive 2014/59/EU in accordance with the procedure laid down therein. (2) The procedure and a minimum set of templates to request the necessary information from institutions should be designed in a way to enable the resolution authorities to collect that information in a consistent manner across the Union and to facilitate the exchange of information among the relevant authorities. (3) In accordance with Article 11(1)(a) of Directive 2014/59/EU institutions have a duty to cooperate as much as necessary with the resolution authorities for the purposes of drawing up resolution plans. However, procedures should be designed to minimise duplicated requirements for information. In this regard, Directive 2014/59/EU envisages a duty of cooperation of the competent authorities with the resolution authorities. This cooperation entails that the competent authority and the resolution authority jointly verify whether some or all of the necessary information is already available to the competent authority, by virtue of it exercising its supervisory tasks. Where that information is available, it is appropriate that the competent authority transmits it. (4) With a view to the overall content of resolution plans, it is appropriate that a minimum set of templates cover a core of information relating to an institution to be provided to the resolution authority. (5) This Regulation is based on the implementing technical standards submitted by the European Banking Authority (EBA) to the Commission. (6) The EBA has conducted open public consultations on the implementing technical standards on which this Regulation is based, analysed the potential related costs and benefits and requested the opinion of the Banking Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1093/2010 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 Provision of information for the purpose of resolution plans The provision by an institution to the resolution authority of information necessary to draw up and implement resolution plans, in accordance with Article 11 of Directive 2014/59/EU, including group resolution plans in accordance with Article 13 of that Directive, shall be carried out following the procedure laid down in Article 2 of this Regulation and making use, where applicable, of the templates referred to in Article 3 of this Regulation. Article 2 Procedure 1. For the purposes of verifying, in accordance with Article 11(2) of Directive 2014/59/EU, whether part or all of the necessary information to be requested by the resolution authority from the institution in order to draw the resolution plan is already available to the competent authority, the resolution authority shall first request such information from the competent authority of the relevant institution. 2. Where part or all the requested information is already available to the competent authority, that authority shall provide such information to the resolution authority in a timely manner 3. Where the information is not already available to the competent authority or where the format in which the information is provided by the competent authority is not satisfactory to the resolution authority, taking into account in particular the procedure to draw up group resolution plans, the resolution authority shall directly request the institution to provide the necessary information. 4. Where the information requested by the resolution authority in accordance with paragraph 3 is included in one of the categories set out in Article 3, the institution shall provide that information to the resolution authority by submitting the appropriate template contained in Annexes I to XII, following the instructions set out in Annex XIII. 5. Where the information requested by the resolution authority is not covered by one of the categories set out in Article 3, the information shall be provided in the format requested by the resolution authority. 6. A request of information by the resolution authority to an institution as referred to in paragraph 3 shall: (a) specify, taking into account the volume and complexity of the requested information, the appropriate time frame within which the institution shall provide the information to the resolution authority; (b) where the requested information is included in one of the categories set out in Article 3, specify the appropriate template contained in Annexes I to XII to be used in order to provide the information to the resolution authority; (c) where the requested information is not included in one of the categories set out in Article 3, or is not covered by any template contained in Annexes I to XII, specify the format to be used in order to provide the information to the resolution authority; (d) specify whether the relevant template contained in Annexes I to XII has to be completed on an individual or group level basis and whether its scope is local, Union-wide or global in accordance with the instructions contained in Annex XIII; (e) provide the necessary contact details to which the information has to be provided within the resolution authority. Article 3 Minimum set of information included in the templates The minimum set of templates for the provision of information under Article 11 of Directive 2014/59/EU shall include the following categories: (1) organisational structure, as specified in Annex I; (2) governance and management, as specified in Annex II; (3) critical functions and core business lines, as specified in Annex III; (4) critical counterparties, as specified in Annex IV, Section 1: Assets, Section 2: Liabilities, and Section 3: Material hedges; (5) structure of liabilities, as specified in Annex V; (6) pledged collateral, as specified in Annex VI; (7) off-balance-sheet, as specified in Annex VII; (8) payment, clearing and settlement systems, as specified in Annex VIII; (9) information systems, as specified in Annex IX, Section 1: General information and Section 2: Mapping; (10) interconnectedness, as specified in Annex X; (11) authorities, as specified in Annex XI; (12) legal impact of resolution, as specified in Annex XII. Article 4 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 173, 12.6.2014, p. 190. (2) Regulation (EU) No 1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Banking Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/78/EC (OJ L 331, 15.12.2010, p. 12). ANNEX I Organisational structure Legal entity Direct holder Capital Voting rights Consolidating entity Entity name Legal identifier Entity name Legal identifier Entity name Legal identifier 010 020 030 040 050 060 070 080 Holding company X 110 NA NA NA NA NA NA Bank A (Parent) 111 Holding company X 110 100 % 100 % Bank A 111 Bank B (Subsidiary) 112 Bank A 111 80 % 60 % Bank A 111 Bank U 156 Bank B 112 100 % 100 % Bank A 111 ANNEX II Governance and management Legal entity Location Jurisdiction of incorporation Licensing authority Type of licence Member of the management body responsible for providing the information for the resolution plan Key manager Entity name Legal identifier Name Phone number E-mail address Name Function Department Phone numbers E-mail addresses 010 020 030 040 050 060 070 080 090 100 110 120 130 140 Bank A 111 London GB BoE Deposit taking David Jones 4 444 444 djones@banka.com Bank B 112 Paris FR ACP Deposit taking, asset management Paul Durand 33 333 333 pdurand@bankb.com ANNEX III Critical functions and core business lines Critical functions Core business lines Legal entity Location Number of offices/branches in a location Material assets Material liabilities Senior management official responsible for providing information Entity name Legal identifier Type Amount Currency Type Amount Currency Name Function Department Phone numbers E-mail addresses 010 020 030 040 050 060 070 080 090 100 110 120 130 140 150 160 170 Deposit taking Retail banking Bank A 111 UK 87 deposits 5,000 GBP Retail banking Bank A 111 Ireland 4 deposits 200 EUR Retail banking Bank B 112 France 112 deposits 5,000 EUR IT centre for online banking Entity C 113 Spain 1 n/a n/a n/a Asset management Bank A 111 UK 10 assets under management 1,000 GBP Bank D 114 Slovakia 1 assets under management 100 EUR ANNEX IV SECTION 1 Critical counterparties (Assets) Legal entity Critical counterparty Currency Original exposure Credit risk mitigations Value adjustments and provisions Net exposure Impact on CET1 ratio Entity name Legal identifier Entity name Legal identifier 010 020 030 040 050 060 070 080 090 100 Bank A 111 UK government 789 GBP 200,000 0 0 200,000 200 bp Bank B 112 Bank W 444 EUR 1,000,000 500,000 200,000 300,000 300 bp Bank A 111 Corporate U 650 EUR 500,000 0 400,000 100,000 100 bp SECTION 2 Critical counterparties (Liabilities) Legal entity Critical counterparty Funding Entity name Legal identifier Entity name Legal identifier Type Amount Currency 010 020 030 040 050 060 070 SECTION 3 Critical counterparties (Material hedges) Legal entity Critical counterparty Material hedges (on-balance sheet) Material hedges (off-balance sheet) Entity name Legal identifier Entity name Legal identifier Type Amount Currency Purpose of hedge Type Amount Currency Purpose of hedge 010 020 030 040 050 060 070 080 090 100 110 120 ANNEX V Liabilities structure 010 Legal entity name Bank A 020 Legal idenfier 111 030 Governing law of the liabilities EEA 040 Date 12/31/2013 Counterparties Debt with a legal subordination qualifying as additional tier 1 Debt with a legal subordination qualifying as tier 2 Debt with a legal subordination Senior unsecured debt Deposits Secured debt Other liabilities excluded by Article 44(2) of BRRD Derivatives TOTAL < 1 month < 1 year > 1 year < 1 month < 1 year > 1 year < 1 month < 1 year > 1 year Total of which eligible deposits of which covered deposits Exposure after prudential netting Exposure after deducting margin and collateral 010 020 030 040 050 060 070 080 090 100 110 120 130 140 150 160 170 180 050 Natural persons 055 of which eligible liabilities 060 Micro, small and medium-sized enterprises 065 of which eligible liabilities 070 Large non-financial enterprises 075 of which eligible liabilities 080 Institutions 085 of which eligible liabilities 090 Insurance firms and pension funds 095 of which eligible liabilities 100 Other financial undertakings 105 of which eligible liabilities 110 Intragroup 115 of which eligible liabilities 120 Government, central banks and supranationals 125 of which eligible liabilities 130 Others/non-identified 140 of which eligible liabilities 150 TOTAL 160 Total eligible liabilities ANNEX VI Pledged collateral Legal entity Issuer of collateral Type of collateral Identification number Holder of collateral Amount Currency Jurisdiction Counterparty Amount Currency Jurisdiction Entity name Legal identifier Entity name Legal identifier Entity name Legal identifier Entity name Legal identifier 010 020 030 040 050 060 070 080 090 100 110 120 130 140 150 160 Bank A 111 US government 278 US gov bonds Bank L 487 1 000 USD US Bank B 345 10 000 USD US Bank A 111 Bank A 997 Mortgages BoE 997 1 000 GBP GB Bank C 587 8 000 GBP GB ANNEX VII Off-balance sheet Legal entity Off-balance sheet item Counterparty Amount Currency Critical operations Core business lines Additional information Entity name Legal identifier Entity name Legal identifier Total of which committed 010 020 030 040 050 060 070 080 090 100 110 Bank A 111 credit line Bank C 113 10 000 000 10 000 000 GBP agreement expiring end 2015 Bank A 111 credit line Bank D 114 5,000,000 0 EUR agreement expiring end 2015 ANNEX VIII Payment, clearing and settlement systems Legal entity System Representative Institution Mapping to critical function Mapping to core business line Membership requirements Impact of resolution proceedings on membership or contract with the representative institution Substituability Additional information Entity name Legal identifier System type Designation Participation mode Identification code Entity name Identification code 010 020 030 040 050 060 070 080 090 100 110 120 130 140 Bank A 111 Depository Clearstream indirect Bank W Securities trading Membership cancelled Euroclear Bank B 112 Payment TARGET direct Payment ANNEX IX SECTION 1 Information systems (General information) System Group entity party to the contract Type of contract Counterparty Person responsible Impact of resolution proceedings on continuity of access to information systems Identification Type Description Entity name Legal identifier Entity name Legal identifier Name Phone number Email address 010 020 030 040 050 060 070 080 090 100 110 120 System A internet banking Bank A 111 License Entity A System B credit approval Bank A 111 License Entity B credit approval Bank B 112 License Entity B System C other Bank C 113 Shared service Entity C SECTION 2 Information systems (Mapping) System User Entity name Legal identifier Critical function Core business line 010 020 030 040 050 System A Bank A 111 Deposit taking Deposit taking System A Bank B 112 Deposit taking Deposit taking System B Bank A 111 Credit Retail System B Bank C 113 Credit Corporate banking System C Bank A 111 All All ANNEX X Interconnectedness Legal entity A Legal entity B Entity name Legal identifier Entity name2 Legal identifier2 Type of interconnectedness Description 010 020 030 040 050 060 Bank A 101 Bank B 102 Personnel Legal staff (40 elements) Bank A 101 Bank C 103 Personnel Legal staff (40 elements) Bank B 102 Bank C 103 Systems All systems and IT infrastructures used by Bank C are also used by Bank B Bank A 101 Bank C 103 Funding arrangements The funding of Bank C is done through Bank A Bank A 101 Entity D 104 Personnel Legal staff (40 elements) Bank A 101 Bank B 102 Funding arrangements The funding of Bank B is done through Bank A Bank C 103 Entity D 104 Facilities The headquarters of Bank C and Entity D are on the same building Bank A 101 Bank B 102 Liquidity arrangements Bank A agrees to provide liquidity to Bank B when necessary Entity D 104 Bank A 101 Personnel All IT personnel of Bank A is from Entity D ANNEX XI Authorities Legal entity Supervisory authority/ies Resolution authority Deposit guarantee authority Entity name Legal identifier Name of the authority Phone number Email address Name of the authority Phone number Email address Name of the authority Phone number Email address 010 020 030 040 050 060 070 080 090 100 110 Bank A 111 Prudential Regulation Authority Bank of England Financial Services Compensation Scheme ANNEX XII Legal impacts of resolution Legal entity Third party Type of contract Termination affecting resolution tool Comments Entity name Legal identifier Entity name Legal identifier 010 020 030 040 050 060 070 Bank B 112 Euronext NV Membership Y Sale of asset management activity possibly difficult in case of resolution ANNEX XIII Instructions to complete the templates in Annexes I to XII General instructions 1. STRUCTURE AND CONVENTION 1.1. Structure The framework consists of 12 sets of templates which comprise a total of 15 templates according to the following scheme: 1. Organisational structure 2. Governance and management 3. Critical functions and core business lines 4. Critical counterparties (3 templates) 5. Liabilities structure 6. Pledged collateral 7. Off-balance sheet 8. Payment, clearing and settlement systems 9. Information systems (2 templates) 10. Interconnectedness 11. Authorities 12. Legal impacts of resolution 1.2. Accounting standard Institutions shall report carrying amounts under the accounting framework they use for the reporting of financial information. Institutions that are not required to report financial information shall use their respective accounting framework. For the purpose of this Annex, IAS and IFRS refer to the international accounting standards as defined in Article 2 of Regulation (EC) No 1606/2002. Amounts reported in the template should be gross book value, unless otherwise stated in the instructions. 1.3. Numbering convention The following general notation is used in these instructions to refer to the columns, rows and cells of a template: {Template; Row; Column}. 1.4. Level of application The level of application is determined by resolution authorities when formulating their request, either directly or indirectly, to institutions. Template related instructions 2. ANNEX I  ORGANISATIONAL STRUCTURE The following items listed in Section B of the Annex to Directive 2014/59/EU are covered by this template: (1) detailed description of the institutions organisational structure including a list of all legal persons (2) identification of the direct holders and the percentage of voting and non-voting rights of each legal person Instructions concerning specific columns: Columns Legal reference and instructions 010-020 Legal entity 010 Entity name 020 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 030-040 Direct holder 030 Entity name Name of the Entity holding a direct participation and controlling the legal entity identified in column 010. 040 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 030. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. 050 Capital (%) Percentage of capital held by the legal entity listed in column 030 in the legal entity listed in column 010. 060 Voting rights (%) Percentage of voting rights held by the legal entity listed in column 030 in the legal entity listed in column 010. 070-080 Consolidating entity 070 Entity name Name of the entity consolidating the entity listed in column 010 at the highest level according to Regulation (EU) No 575/2013. 080 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 070. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 3. ANNEX II  GOVERNANCE AND MANAGEMENT The following item listed in Section B of the Annex to Directive 2014/59/EU is covered by this template: (3) the location, jurisdiction of incorporation, licensing and key management associated with each legal person Instructions concerning specific columns: Columns Legal reference and instructions 010-020 Legal entity 010 Entity name 020 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 030 Location City where the entity listed in Column 010 is legally registered. 040 Jurisdiction of incorporation Jurisdiction where the entity listed in Column 010 is incorporated, identified according to ISO 3166. 050 Licensing authority Name of the authority providing banking or investment firm license to the institution listed in Column 010. 060 Type of license 070-090 Member of the management body responsible for providing the resolution authorities with the information necessary for the resolution plan 070 Name First name, Last name 080 Phone number 090 E-mail address 100-140 Key manager Senior person in the entity responsible for resolution of that entity 100 Name First name, Last name 110 Function 120 Department 130 Phone numbers Departments telephone number and individual number of the person named in Column 100. 140 E-mail addresses Departments mailbox and individual e-mail address of the person named in Column 100. 4. ANNEX III  CRITICAL FUNCTIONS AND CORE BUSINESS LINES The following items listed in Section B of the Annex to Directive 2014/59/EU are covered by this template: (4) a mapping of the institutions critical operations and core business lines including material asset holdings and liabilities relating to such operations and business lines, by reference to legal persons (17) the member of the management body responsible for the resolution plan of the institution as well as those responsible, if different, for the different legal persons, critical operations and core business lines Instructions concerning specific columns: Columns Legal reference and instructions 010 Critical functions Means critical functions pursuant to Article 2(1)(35) and Article 2(2) of Directive 2014/59/EU. 020 Core business lines Means core business lines pursuant to Article 2(1)(36) and Article 2(2) of Directive 2014/59/EU. 030-040 Legal entity 030 Entity name 040 Legal Entity identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 050 Location Country in which business lines operate. 060 Number of offices/branches in a location 070-090 Material assets 070 Type 080 Amount In Million 090 Currency Identification according to ISO 4217 100-120 Material liabilities 100 Type 110 Amount In Million 120 Currency Identification according to ISO 4217 130-170 Senior management official responsible for providing information 130 Name First name, Last name 140 Function 150 Department 160 Phone numbers Departments telephone number and individual number of the person named in Column 130. 170 E-mail addresses Departments mailbox and individual e-mail address of the person named in Column 130. 5. ANNEX IV, SECTION 1  CRITICAL COUNTERPARTIES (ASSETS) The following item listed in Section B of the Annex to Directive 2014/59/EU is covered by this template: (10) identification of the major or most critical counterparties of the institution as well as an analysis of the impact of the failure of major counterparties in the institutions financial situation Instructions concerning specific columns: Columns Legal reference and instructions 010-020 Legal entity 010 Entity name 020 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 030-040 Critical counterparty Criticality to be determined by the relevant authorities. Counterparties shall be reported for the relevant Groups of Connected Clients and in case a client does not belong to a Group of Connected Clients, on an individual level. Resolution authorities may request information on Groups of Connected Clients on an individual level. Group of Connected Clients is defined in Article 4(39) of Regulation (EU) No 575/2013. Information provided in this template should be complementary to the information already provided in Large Exposures. 030 Entity name 040 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 050 Currency Identification according to ISO 4217 060 Original exposure Means original exposures as per Articles 24, 389, 390 and 392 of Regulation (EU) No 575/2013 and should follow the approach in FINREP. 070 Credit risk mitigations Means credit risk mitigation (CRM) as per Articles 399 and 401 to 403 of Regulation (EU) No 575/2013. For the purposes of this reporting, the CRM technique as defined in Article 4(57) and recognised in Part Three, Title II, Chapter 3 and 4, shall be used in accordance with the Articles 401 to 403 of Regulation (EU) No 575/2013. 080 Value adjustments and provisions Means value adjustments and provisions as defined in Articles 34, 24, 110 and 111 of Regulation (EU) No 575/2013. 090 Net exposure 090 = 060  070  080 100 Impact on CET1 ratio Impact of a default of the counterparty listed in column 030 on the Core Equity Tier 1 ratio of the legal entity listed in column 010. Suggested formula for calculating Impact on CET1 ratio is: CET1  ((CET1  expected loss)/(RWA  expected loss)) = Impact on CET1. Where the resolution authorities determine that a more sophisticated formula is more appropriate they are free to request a different one. 6. ANNEX IV, SECTION 2  CRITICAL COUNTERPARTIES (LIABILITIES) The following item listed in Section B of the Annex to Directive 2014/59/EU is covered by this template: (10) identification of the major or most critical counterparties of the institution as well as an analysis of the impact of the failure of major counterparties in the institutions financial situation Instructions concerning specific columns: Columns Legal reference and instructions 010-020 Legal entity 010 Entity name 020 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 030-040 Critical counterparty Criticality to be determined by the relevant authorities. Information provided in this template should be complementary to the information already provided in Large Exposures. 030 Entity name 040 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 050-070 Funding 050 Type 060 Amount Expressed in currency of the liability 070 Currency Identification according to ISO 4217 7. ANNEX IV, SECTION 3  CRITICAL COUNTERPARTIES (MATERIAL HEDGES) The following item listed in Section B of the Annex to Directive 2014/59/EU is covered by this template: (9) the material hedges of the institution including a mapping to legal persons Instructions concerning specific columns: Columns Legal reference and instructions 010-020 Legal entity 010 Entity name 020 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 030-040 Critical counterparty Counterparties shall be reported for the relevant Groups of Connected Clients and in case a client does not belong to a Group of Connected Clients, on an individual level. Resolution authorities may request information on Groups of Connected Clients on an individual level. Group of Connected Clients is defined in Article 4(39) of Regulation (EU) No 575/2013. 030 Entity name 040 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 050-080 Material hedges (on-balance sheet) 050 Type Material hedges provided should not be limited to accounting hedges. 060 Amount 070 Currency Identification according to ISO 4217 080 Purpose of hedge Risks intended to be hedged. 090-120 Material hedges (off-balance sheet) 090 Type Material hedges provided should not be limited to accounting hedges. 100 Amount 110 Currency Identification according to ISO 4217 120 Purpose of hedge Risks intended to be hedged. 8. ANNEX V  LIABILITIES STRUCTURE The following items listed in Section B of the Annex to Directive 2014/59/EU are covered by this template: (5) a detailed description of the components of the institutions and all its legal entities liabilities, separating, at a minimum by types and amounts of short term and long-term debt, secured, unsecured and subordinated liabilities (6) details of those liabilities of the institution that are eligible liabilities Instructions concerning specific rows: Rows Legal reference and instructions 010 Legal entity name 020 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 030 Governing law of the liabilities EEA or third country. Resolution authorities are free to set a threshold above which they would require a breakdown into different third countries. 040 Date 050 Natural persons 055 Of which eligible liabilities Amount of liabilities that are eligible liabilities pursuant to Article 2(1)(71) of Directive 2014/59/EU. 060 Micro, small and medium-sized enterprises 065 Of which eligible liabilities Amount of liabilities that are eligible liabilities pursuant to Article 2(1)(71) of Directive 2014/59/EU. 070 Large non-financial enterprises 075 Of which eligible liabilities Amount of liabilities that are eligible liabilities pursuant to Article 2(1)(71) of Directive 2014/59/EU. 080 Institutions As defined in Article 2(23) of Directive 2014/59/EU. 085 Of which eligible liabilities Amount of liabilities that are eligible liabilities pursuant to Article 2(1)(71) of Directive 2014/59/EU. Debt with legal subordination (column 050) and senior unsecured debt (column 080) of institutions, with original maturity of less than 7 days should not be included in the of which eligible liabilities amount provided in row 085 because in line with Article 44(2) of Directive 2014/59/EU, such liabilities are excluded from bail-in. 090 Insurance firms and pension funds Insurance undertakings, reinsurance undertakings firms and pension and retirement funds 095 Of which eligible liabilities Amount of liabilities that are eligible liabilities pursuant to Article 2(1)(71) of Directive 2014/59/EU. 100 Other financial undertakings 105 Of which eligible liabilities Amount of liabilities that are eligible liabilities pursuant to Article 2(1)(71) of Directive 2014/59/EU. 110 Intragroup Exposures towards entities within the same group. Such exposures shall be listed in that row only to avoid double counting (e.g. exposures towards a bank belonging to the same group should be identified in row 110 and not in row 080 on credit institutions). 115 Of which eligible liabilities Amount of liabilities that are eligible liabilities pursuant to Article 2(1)(71) of Directive 2014/59/EU. 120 Government, central banks and supranationals 125 Of which eligible liabilities Amount of liabilities that are eligible liabilities pursuant to Article 2(1)(71) of Directive 2014/59/EU. 130 Others/non-identified Where the identity of the holder of a security is not possible, only totals should be provided. 135 Of which eligible liabilities Amount of liabilities that are eligible liabilities pursuant to Article 2(1)(71) of Directive 2014/59/EU. 150 Total 160 Total eligible liabilities Total of eligible liabilities pursuant to Article 2(1)(71) of Directive 2014/59/EU. Instructions concerning specific columns Columns Legal reference and instructions 010 Debt with a legal subordination qualifying as additional tier 1 020-040 Debt with a legal subordination qualifying as tier 2 020 Remaining maturity of less than a month 030 Remaining maturity of less than a year 040 Remaining maturity of more than a year 050-070 Debt with a legal subordination 050 Remaining maturity of less than a month Subordinated debt which does not qualify as tier 1 or tier 2. 060 Remaining maturity of less than a year Subordinated debt which does not qualify as tier 1 or tier 2. 070 Remaining maturity of more than a year Subordinated debt which does not qualify as tier 1 or tier 2. 080-100 Senior unsecured debt Includes certificates of deposits and commercial papers 080 Remaining maturity of less than a month 090 Remaining maturity of less than a year 100 Remaining maturity of more than a year 110-130 Deposits 110 Total 120 Of which Eligible deposits 130 Of which Covered deposits Excluded from the scope of bail-in by article 44(2)(a). 140 Secured debt Excluded from the scope of bail-in by article 44(2)(b). 150 Other liabilities excluded by Article 44(2) of BRRD Excluded from the scope of bail-in by articles 44(2)(a-d) to 44(2)(f-g). 160-170 Derivatives Only on-balance sheet items. Off-balance sheet items should be reported in Annex VII. 160 Exposure after prudential netting 170 Exposure after deducting margin and collateral 180 Total Sum of columns 010-110, 140-160. 9. ANNEX VI  PLEDGED COLLATERAL The following items listed in Section B of the Annex to Directive 2014/59/EU are covered by this template: (7) an identification of the processes needed to determine to whom the institution has pledged collateral, the person that holds the collateral and the jurisdiction in which the collateral is located Instructions concerning specific columns: Columns Legal reference and instructions 010-020 Legal entity 010 Entity name 020 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 030-040 Issuer of collateral 030 Entity name 040 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 050 Type of collateral Covers all types of pledging including where there is an off-balance sheet liability or no liability (e.g. collateral swaps, default funds). 060 Identification number ISIN code. Where the ISIN code is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 070-080 Holder of collateral 070 Entity name 080 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 090 Amount 100 Currency Identification according to ISO 4217 110 Jurisdiction Law of the jurisdiction applicable to the holder of the collateral as identified in column 070 (e.g. German law). 120-130 Counterparty 120 Name 130 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 140 Amount 150 Currency Identification according to ISO 4217. 160 Jurisdiction Law of the jurisdiction applicable to the pledge contract. 10. ANNEX VII  OFF-BALANCE SHEET The following items listed in Section B of the Annex to Directive 2014/59/EU are covered by this template: (8) a description of the off balance sheet exposures of the institution and its legal entities, including a mapping to its critical operations and core business lines (21) information on off-balance sheet activities, hedging strategies Instructions concerning specific columns: Columns Legal reference and instructions 010-020 Legal entity 010 Entity name 020 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 030 Off-balance sheet item To be identified under the three following categories: guarantees, credit lines, other. This template should not include on balance sheet items. 040-050 Counterparty 040 Entity name 050 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 060-070 Amount 060 Total Nominal value. 070 of which committed To be filled in for credit lines only. 080 Currency Identification according to ISO 4217. 090 Critical operations 100 Core business lines 110 Additional information 11. ANNEX VIII, SECTION 1  PAYMENT, CLEARING AND SETTLEMENT SYSTEMS The following items listed in Section B of the Annex to Directive 2014/59/EU are covered by this template: (11) each system on which the institution conducts a material number or value amount of trades, including a mapping to the institutions legal persons, critical operations and core business lines (12) each payment, clearing or settlement system of which the institution is directly or indirectly a member, including a mapping to the institutions legal persons, critical operations and core business lines Instructions concerning specific columns: Columns Legal reference and instructions 010-020 Legal entity 010 Entity name 020 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 030-060 System 030 System type Categorise systems using the following options: Payment, Settlement, Securities clearing, Derivatives clearing, Depository, CCP, and Other. Where more than one applies, specify all types. 040 Designation 050 Participation mode Direct or indirect. 060 Identification code BIC code. Where the BIC code is not available another form of identification shall be provided, e.g. institution code or account number. Only where there is no other form of identification, it is allowed to say not available. 070-080 Representative institution Should only be filled when access is indirect. 070 Entity name 080 Identification code 090 Mapping to critical function 100 Mapping to core business line 110 Membership requirements Qualitative and quantitative information necessary to understand the risk of the institutions membership being cancelled. 120 Impact of resolution proceedings on membership or contract with the representative institution 130 Substitutability Name of potential other payment system provider that could substitute the payment system provider listed in column 040. 140 Additional information 12. ANNEX IX, TEMPLATE 1  INFORMATION SYSTEMS (GENERAL INFORMATION) The following items listed in Section B of the Annex to Directive 2014/59/EU are covered by this template: (13) a detailed inventory and description of the key management information systems, including those for risk management, accounting and financial and regulatory reporting used by the institution including a mapping to the institutions legal persons, critical operations and core business lines (14) an identification of the owners of the systems identified in point (13), service level agreements related thereto, and any software and systems or licenses, including a mapping to their legal entities, critical operations and core business lines Instructions concerning specific columns: Columns Legal reference and instructions 010-020 System 010 Identification 020 Type To be chosen between risk management, accounting, financial reporting, regulatory reporting and other. 030 Description 040-050 Group entity party to the contract 040 Entity name 050 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 060 Type of contract License, shared service, or other 070-080 Counterparty 070 Entity name 080 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 090-110 Person responsible 090 Name 100 Phone number 110 E-mail address 120 Impact of resolution proceedings on continuity of access to information systems 13. ANNEX IX, TEMPLATE 2  INFORMATION SYSTEMS (MAPPING) The following items listed in Section B of the Annex to Directive 2014/59/EU are covered by this template: (13) a detailed inventory and description of the key management information systems, including those for risk management, accounting and financial and regulatory reporting used by the institution including a mapping to the institutions legal persons, critical operations and core business lines (14) an identification of the owners of the systems identified in point (13), service level agreements related thereto, and any software and systems or licenses, including a mapping to their legal entities, critical operations and core business lines Instructions concerning specific columns: Columns Legal reference and instructions 010 System 020-050 User 020 Entity name 030 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 040 Critical functions Means critical functions pursuant to Articles 2(1)(35) and 2(2) of Directive 2014/59/EU. 050 Core business lines Means core business lines pursuant to Articles 2(1)(36) and 2(2) of Directive 2014/59/EU. 14. ANNEX X  INTERCONNECTEDNESS The following items listed in Section B of the Annex to Directive 2014/59/EU are covered by this template: (15) an identification and mapping of the legal persons and the interconnections and interdependencies among the different legal persons such as:  common or shared personnel, facilities and systems;  capital, funding or liquidity arrangements;  existing or contingent credit exposures;  cross guarantee agreements, cross-collateral arrangements, cross-default provisions and cross-affiliate netting arrangements;  risk transfers and back-to-back trading arrangements; service level agreements Instructions concerning specific columns: Columns Legal reference and instructions 010-020 Legal entity A 010 Entity name Must be different from the name listed in column 030. 020 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Must be different from the identifier listed in column 040 Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 030-040 Legal entity B 030 Entity name Must be different from the name listed in column 010. 040 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Must be different from the identifier listed in column 020 Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 050 Type of interconnectedness To be chosen between the following categories:  Personnel  Facilities  System  Capital arrangements  Funding arrangements  Liquidity arrangements  Credit exposure  Cross-guarantee agreement  Cross-collateral arrangement  Cross-default provision  Cross-affiliate netting arrangements  Risk transfers  Back-to-back trading arrangements  Service level agreement  Other 060 Description To be mandatory filled when columns 010 to 050 are filled. 15. ANNEX XI  AUTHORITIES The following items listed in Section B of the Annex to Directive 2014/59/EU are covered by this template: (16) the competent and resolution authority for each legal person (18) description of the arrangements that the institution has in place to ensure that, in the event of resolution, the resolution authority will have all the necessary information, as determined by the resolution authority, for applying the resolution tools and powers Instructions concerning specific columns: Columns Legal reference and instructions 010-020 Legal entity 010 Name 020 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. Where the Legal Entity Identifier is not available for a given entity another form of identification shall be provided. Only where there is no other form of identification, it is allowed to say not available. 030-050 Supervisory authority/ies 030 Name of the authority 040 Phone number 050 E-mail address 060-080 Resolution authority 060 Name of the authority 070 Phone number 080 E-mail address 090-110 Deposit guarantee authority 090 Name of the authority 100 Phone numbers 110 E-mail address 16. ANNEX XII  LEGAL IMPACT OF RESOLUTION The following items listed in Section B of the Annex to Directive 2014/59/EU are covered by this template: (19) all the agreements entered into by the institutions and their legal entities with third parties the termination of which may be triggered by a decision of the authorities to apply a resolution tool and whether the consequences of termination may affect the application of the resolution tool Instructions concerning specific columns: Columns Legal reference and instructions 010-020 Legal entity 010 Entity name 020 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. 030-040 Third party 030 Entity name 040 Legal Entity Identifier 20-digit, alpha-numeric code of the legal entity identified in Column 010. The Legal Entity Identifier uniquely identifies every legal entity or structure that is party to a financial transaction, in any jurisdiction. 050 Type of contract 060 Termination affecting resolution tool Y (yes) or N (no). 070 Comments